DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 12/13/2017.  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an identification component”, “a determination 1; “a distance component” in claim 2; “a learning component” in claim 5; “an identification component”, “an intake component”, “an annotation component” in claim 18; “an adaptation component” in claim 19; and “a recording component” in claim 201.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible 

Claim 1
Step 1:  The claim recites a system; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
[i]dentifies a set of models, wherein the set of models comprises respective model components: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a set of models, which is an evaluation or observation.
[d]etermines one or more model relations among the respective model components, wherein the one or more model relations respectively comprise a vector of component relations between respective pairwise ones of the model components:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining model relations, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
[s]uggests a subset of the set of models based on a mapping of the component relations:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of a 
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory”, “an identification component”, “a determination component”, and “a suggestion component”.  The additional elements of “a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory”, “an identification component”, “a determination component”, and “a suggestion component” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory”, “an identification component”, “a determination component”, and “a suggestion component” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 2
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “computes one or more distances between the pairwise ones of the model components corresponding to at least two of the set of models”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of computing distances between model components, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “a distance component”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “suggests the subset of the set of models based on the one or more distances computed by the distance component”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a distance, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recite the additional element of “a suggestion component”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “suggests the subset of the set of models based on a comparison of the one or more distances computed by the distance component to a tolerance parameter.” Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a comparison, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recite the additional elements of “a suggestion component” and a “distance component”, which are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). These generic processing elements do not integrate the abstract idea into a practical application nor do they provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “updates the one or more model relations based on user feedback”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of updating a model based on user feedback, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recite the additional element of “a learning component”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the respective model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information”  This limitation merely places restrictions on the type of data used in the analysis and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites “wherein the respective model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
[i]dentifying . . .  a set of models, wherein the set of models comprises respective model components: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a set of models, which is an evaluation or observation.
[d]etermining . . . one or more model relations among the respective model components, wherein the one or more model relations respectively comprise a vector of component relations between respective pairwise ones of the model components:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining model relations, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
[s]uggesting . . .  a subset of the set of models based on a mapping of the component relations:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of a set of model, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a device operatively coupled to a  processor” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a device operatively coupled to a  processor” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.
                                                                                                                                        Claim 8
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites updating . . . the one or more model relations based on user feedback”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of updating a model based on user feedback, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “a device”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 9
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “computing . . . one or more distances between the pairwise ones of the model components corresponding to at least two of the set of models, resulting in one or more computed distances”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of computing distances between model components, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recite the additional element of “a device”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “suggesting the subset of the set of models based on the one or more computed distances”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a distance, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “suggesting the subset of the set of models based on a comparison of the one or more computed distances to a tolerance parameter”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a comparison, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the respective model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information”  This limitation merely places restrictions on the type of data used in the analysis and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites “wherein the respective model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  The claim recites a computer program product; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
[i]dentify a set of models, wherein the set of models comprises respective model components: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a set of models, which is an evaluation or observation.
[d]etermine one or more model relations among the respective model components, wherein the one or more model relations respectively comprise a vector of component relations between respective pairwise ones of the model components:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining model relations, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
[s]uggest a subset of the set of models based on a mapping of the component relations:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of a set of model, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 14
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “update the one or more model relations based on user feedback”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of updating a model based on user feedback, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “compute one or more distances between the pairwise ones of the model components corresponding to at least two of the set of models, resulting in one or more computed distances”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of computing a distance, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 16
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “suggest the subset of the set of models based on the one or more computed distances”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a subset of models based on a computed distance, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 17
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the respective model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information”  This limitation merely places restrictions on the type of data used in the analysis and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites “wherein the respective model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 18
Step 1:  The claim recites a system; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
[i]dentifies a set of models, wherein the set of models comprises respective model components: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a set of models, which is an evaluation or observation.
[i]dentifies an incoming machine learning model, wherein the incoming machine learning model comprises respective second model components: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a set of models, which is an evaluation or observation.
 [a]nnotates the incoming machine learning model with respective estimated pairwise distances between respective ones of the first model components and corresponding ones of the second model components:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of annotating a model, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory”, “an identification component”, “an intake component”, and “an annotation component”.  The additional elements of “a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory”, “an identification component”, “an intake component”, and “an annotation component” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory”, “an identification component”, “an intake component”, and “an annotation component” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 19
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “adjusts the respective pairwise distances based on user feedback”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of adjusting distances based on user feedback, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recite the additional element of “an adaptation component”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 20
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites the mental processes of claim 18 from which it depends.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “a recording component”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)), and the additional element of “stores the incoming machine learning model in a data structure that includes the set of models”, is insignificant extra solution activity (see MPEP §2106.05(d)(II) (“Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  These additional elements do not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 21
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the respective first model components and the respective second model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information”. This limitation merely places restrictions on the type of data used in the analysis and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites “wherein the respective first model components and the respective second model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 22
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
[i]dentifying . . .  a set of models, wherein the set of models comprises respective model components: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a set of models, which is an evaluation or observation.
[i]dentifying . . . an incoming machine learning model, wherein the incoming machine learning model comprises respective second model components:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying a machine learning model, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
[a]nnotating . . . the incoming machine learning model with respective estimated pairwise distances between respective ones of the first model components and corresponding ones of the second model components:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of annotating a model, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a device operatively coupled to a  processor” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a device operatively coupled to a processor” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 23
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “adjusting . . .the respective pairwise distances based on user feedback”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of adjusting distances based on user feedback, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim recite the additional element of “a device”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). This generic processing element does not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 24
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites the mental processes of claim 22 from which it depends.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “a device”, which is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)), and the additional element of “storing . . . the incoming machine learning model in a data structure that includes the set of models”, is insignificant extra solution activity (see MPEP §2106.05(d)(II) (“Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  These additional elements do not integrate the abstract idea into a practical application nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 25
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the respective first model components and the respective second model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information”. This limitation merely places restrictions on the type of data used in the analysis and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites “wherein the respective first model components and the respective second model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information” (which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9, 10, 12, 13, 15-18, 20-22, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lysiak et al. (Lysiak et al., “Optimal selection of ensemble classifiers using measures of competence and diversity of base classifiers”, Feb. 27, 2014, Neurocomputing, Volume 126, , pp. 29-35, hereinafter “Lysiak”).

Regarding claim 1, Lysiak discloses [a] system comprising: (Abstract; “In this paper, a new probabilistic model using measures of classifier competence and diversity is proposed. The multiple classifier system (MCS) based on the dynamic ensemble selection scheme was constructed using both developed measures”, which discloses a multiple classifier system for selecting an ensemble of classifiers)
a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: (Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, by virtue of the experiments being performed in MATLAB, a memory and processor that execute computer executable components.  Examiner notes that it is inherent that the Lysiak reference inherently uses a processor and memory to conduct the experiments performed in the paper in MATLAB)
an identification component that identifies a set of models, wherein the set of models comprises respective model components; (Page 31, Column 1; “Let a pool of classifiers, i.e. a set of trained classifiers Ψ ¼ fψ1; ψ2; …; ψLg, be given. Let ψl : X-M ð1Þ be a classifier that produces a vector of discriminant functions ½dl1ðxÞ; dl2ðxÞ; …; dlMðxÞ for an object described by a feature vector xAX ”, which discloses the identification of a pool of classifiers of a set of models that are used in the analysis, the pools of classifiers comprising respective model components that are, under a broadest reasonable interpretation of the claim language, model configurations in that they produce a vector of discriminant functions for an object described by a feature vector; and Page 32, §4.1; “20 pruned decision tree classifiers with Gini splitting criterion” and “nine classifiers”, which further discloses, under a broadest reasonable interpretation of the claim language, the identification of a set of models (by virtue of them being used in the experiment) that comprise model components in the form of model configurations; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “identification component” which is a generic computing element that is inherently used in the experiment of Lysiak)
a determination component that determines one or more model relations among the respective model components, (Page 31, Column 1; “According to the presented concept, using probabilities (10), first we calculate pairwise diversity at the point xAX for all pairs of base classifiers ψl and ψk from the pool Ψ”, the pairwise diversity being the determination of one or more model relations among respective model components or model configurations; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “determination component” which is a generic computing element that is inherently used in the experiment of Lysiak)
wherein the one or more model relations respectively comprise a vector of component relations between respective pairwise ones of the model components; and (Page 31, Column 1; “According to the presented concept, using probabilities (10), first we calculate pairwise diversity at the point xAX for all pairs of base classifiers ψl and ψk from the pool Ψ”, the pairwise diversity being the model relations; and Page 31, Equation 11; the equation, under a broadest reasonable interpretation of the claim language in view of the specification, computes a pairwise diversity that is one or more model relations that comprise a vector of component relations between respective pairwise ones of the model components (or model configurations).  The computed pairwise diversity metric results in the “vector”)
a suggestion component that suggests a subset of the set of models based on a mapping of the component relations (Page 31, Column 1; “It should be noted that two different possibilities to optimize the problem of selecting the classifier ensemble have been proposed below. Due to the differences in the defined objectives and constraints, we use the non-pairwise diversity measure (12) for Problem 1 and the pairwise one (11) for Problem 2”, which discloses suggesting or selecting a subset of the models based on a mapping of the component relations or diversity measure; and see generally Page 31, §3; the section discloses the dynamic selection of an ensemble; and Page 29, Column 2; “In this paper, the authors tried to create such a model which will select the best classifiers (most competent) while trying to differentiate their wrong answers”; and Page 34, Column 1; “Therefore, the ensemble of classifiers selected by the proposed method consist of only competent classifiers.” Note that the selected or “suggested” subset of the set of models are the subset of models or classifiers ultimately selected for inclusion in the ensemble of classifiers; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “suggestion component” which is a generic computing element that is inherently used in the experiment of Lysiak).

Regarding claim 7, Lysiak discloses [a] computer-implemented method comprising: (Abstract; “In this paper, a new probabilistic model using measures of classifier competence and diversity is proposed. The multiple classifier system (MCS) based on the dynamic ensemble selection scheme was constructed using both developed measures”, which discloses a method for selecting an ensemble of classifiers; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, by virtue of the experiments being performed in MATLAB, that the experiment of Lysiak s inherently performed using a computer)
identifying, by a device operatively coupled to a processor, a set of models, wherein the set of models comprises respective model components (Page 31, Column 1; “Let a pool of classifiers, i.e. a set of trained classifiers Ψ ¼ fψ1; ψ2; …; ψLg, be given. Let ψl : X-M ð1Þ be a classifier that produces a vector of discriminant functions ½dl1ðxÞ; dl2ðxÞ; …; dlMðxÞ for an object described by a feature vector xAX ”, which discloses the identification of a pool of classifiers of a set of models that are used in the analysis, the pools of classifiers comprising respective model components that are, under a broadest reasonable interpretation of the claim language, model configurations in that they produce a vector of discriminant functions for an object described by a feature vector; and Page 32, §4.1; “20 pruned decision tree classifiers with Gini splitting criterion” and “nine classifiers”, which further discloses, under a broadest reasonable interpretation of the claim language, the identification of a set of models (by virtue of them being used in the experiment) that comprise model components in the form of model configurations; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses that the experiment of Lysiak is inherently performed by a device coupled to a processor)
determining, by the device, one or more model relations among the respective model components, (Page 31, Column 1; “According to the presented concept, using probabilities (10), first we calculate pairwise diversity at the point xAX for all pairs of base classifiers ψl and ψk from the pool Ψ”, the pairwise diversity being the determination of one or more model relations among respective model components or model configurations; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses that the experiment of Lysiak is inherently performed by a device coupled to a processor)
wherein the one or more model relations respectively comprise a vector of component relations between respective pairwise ones of the model components; and (Page 31, Column 1; “According to the presented concept, using probabilities (10), first we calculate pairwise diversity at the point xAX for all pairs of base classifiers ψl and ψk from the pool Ψ”, the pairwise diversity being the model relations; and Page 31, Equation 11; the equation, under a broadest reasonable interpretation of the claim language in view of the specification, computes a pairwise diversity that is one or more model relations that comprise a vector of component relations between respective pairwise ones of the model components (or model configurations).  The computed pairwise diversity metric results in the “vector”)
suggesting, by the device, a subset of the set of models based on a mapping of the component relations (Page 31, Column 1; “It should be noted that two different possibilities to optimize the problem of selecting the classifier ensemble have been proposed below. Due to the differences in the defined objectives and constraints, we use the non-pairwise diversity measure (12) for Problem 1 and the pairwise one (11) for Problem 2”, which discloses suggesting or selecting a subset of the models based on a mapping of the component relations or diversity measure; and see generally Page 31, §3; the section discloses the dynamic selection of an ensemble; and Page 29, Column 2; “In this paper, the authors tried to create such a model which will select the best classifiers (most competent) while trying to differentiate their wrong answers”; and Page 34, Column 1; “Therefore, the ensemble of classifiers selected by the proposed method consist of only competent classifiers.” Note that the selected or “suggested” subset of the set of models are the subset of models or classifiers ultimately selected for inclusion in the ensemble of classifiers; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses that the experiment of Lysiak is inherently performed by a device coupled to a processor).

Regarding claim 13, Lysiak discloses [a] computer program product for providing guidance in machine learning models, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: (Abstract; “In this paper, a new probabilistic model using measures of classifier competence and diversity is proposed. The multiple classifier system (MCS) based on the dynamic ensemble selection scheme was constructed using both developed measures”, which discloses a method for selecting an ensemble of classifiers; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, by virtue of the experiments being performed in MATLAB, that the experiment of Lysiak is inherently performed using a computer the comprises a computer program, a computer readable storage medium, and a processor)
identify a set of models, wherein the set of models comprises respective model components (Page 31, Column 1; “Let a pool of classifiers, i.e. a set of trained classifiers Ψ ¼ fψ1; ψ2; …; ψLg, be given. Let ψl : X-M ð1Þ be a classifier that produces a vector of discriminant functions ½dl1ðxÞ; dl2ðxÞ; …; dlMðxÞ for an object described by a feature vector xAX ”, which discloses the identification of a pool of classifiers of a set of models that are used in the analysis, the pools of classifiers comprising respective model components that are, under a broadest reasonable interpretation of the claim language, model configurations in that they produce a vector of discriminant functions for an object described by a feature vector; and Page 32, §4.1; “20 pruned decision tree classifiers with Gini splitting criterion” and “nine classifiers”, which further discloses, under a broadest reasonable interpretation of the claim language, the identification of a set of models (by virtue of them being used in the experiment) that comprise model components in the form of model configurations)
determine one or more model relations among the respective model components (Page 31, Column 1; “According to the presented concept, using probabilities (10), first we calculate pairwise diversity at the point xAX for all pairs of base classifiers ψl and ψk from the pool Ψ”, the pairwise diversity being the determination of one or more model relations among respective model components or model configurations)
wherein the one or more model relations respectively comprise a vector of component relations between respective pairwise ones of the model components; and (Page 31, Column 1; “According to the presented concept, using probabilities (10), first we calculate pairwise diversity at the point xAX for all pairs of base classifiers ψl and ψk from the pool Ψ”, the pairwise diversity being the model relations; and Page 31, Equation 11; the equation, under a broadest reasonable interpretation of the claim language in view of the specification, computes a pairwise diversity that is one or more model relations that comprise a vector of component relations between respective pairwise ones of the model components (or model configurations).  The computed pairwise diversity metric results in the “vector”)
suggest a subset of the set of models based on a mapping of the component relations (Page 31, Column 1; “It should be noted that two different possibilities to optimize the problem of selecting the classifier ensemble have been proposed below. Due to the differences in the defined objectives and constraints, we use the non-pairwise diversity measure (12) for Problem 1 and the pairwise one (11) for Problem 2”, which discloses suggesting or selecting a subset of the models based on a mapping of the component relations or diversity measure; and see generally Page 31, §3; the section discloses the dynamic selection of an ensemble; and Page 29, Column 2; “In this paper, the authors tried to create such a model which will select the best classifiers (most competent) while trying to differentiate their wrong answers”; and Page 34, Column 1; “Therefore, the ensemble of classifiers selected by the proposed method consist of only competent classifiers.” Note that the selected or “suggested” subset of the set of models are the subset of models or classifiers ultimately selected for inclusion in the ensemble of classifiers).

Regarding claim 2, the rejection of claim 1 is incorporated and Lysiak further discloses a distance component that computes one or more distances between the pairwise ones of the model components corresponding to at least two of the set of models (Page 31, Equation 11; the equation discloses computing one or more distances between the pairwise ones of the model components (model configurations) corresponding to at least two of the set of models, and this the pairwise diversity for all pairs of base classifiers; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “distance component” which is a generic computing element that is inherently used in the experiment of Lysiak).

Regarding claim 3, the rejection of claims 1 and 2 are incorporated and Lysiak further discloses wherein the suggestion component suggests the subset of the set of models based on the one or more distances computed by the distance component (Page 31, Column 1; “It should be noted that two different possibilities to optimize the problem of selecting the classifier ensemble have been proposed below. Due to the differences in the defined objectives and constraints, we use the non-pairwise diversity measure (12) for Problem 1 and the pairwise one (11) for Problem 2”, which discloses suggesting or selecting a subset of the models based on a distance computed by a diversity measure; and see generally Page 31, §3; the section discloses the dynamic selection of an ensemble; and Page 29, Column 2; “In this paper, the authors tried to create such a model which will select the best classifiers (most competent) while trying to differentiate their wrong answers”; and Page 34, Column 1; “Therefore, the ensemble of classifiers selected by the proposed method consist of only competent classifiers.” Note that the selected or “suggested” subset of the set of models are the subset of models or classifiers ultimately selected for inclusion in the ensemble of classifiers; and Page 32, Tables 1 and 2; the tables disclose the pseudocode that use the diversity measure (that computes the distances) to ultimately suggest or select a subset of models).

Regarding claim 6, the rejection of claim 1 is incorporated and Lysiak further discloses wherein the respective model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information (Page 31, Column 1; “Let a pool of classifiers, i.e. a set of trained classifiers Ψ ¼ fψ1; ψ2; …; ψLg, be given. Let ψl : X-M ð1Þ be a classifier that produces a vector of discriminant functions ½dl1ðxÞ; dl2ðxÞ; …; dlMðxÞ for an object described by a feature vector xAX ”, which discloses the identification of a pool of classifiers of a set of models that are used in the analysis, the pools of classifiers comprising respective model components that are, under a broadest reasonable interpretation of the claim language, model configurations in that they produce a vector of discriminant functions for an object described by a feature vector).

Regarding claim 9, the rejection of claim 7 is incorporated and Lysiak further discloses computing, by the device, one or more distances between the pairwise ones of the model components corresponding to at least two of the set of models, resulting in one or more computed distances (Page 31, Equation 11; the equation discloses computing one or more distances between the pairwise ones of the model components (model configurations) corresponding to at least two of the set of models resulting in one or more computed distances, and this the pairwise diversity for all pairs of base classifiers; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses that the experiment of Lysiak is inherently performed by a device coupled to a processor).

Regarding claim 10, the rejection of claims 7 and 9 are incorporated and Lysiak further discloses wherein the suggesting comprises suggesting the subset of the set of models based on the one or more computed distances (Page 31, Column 1; “It should be noted that two different possibilities to optimize the problem of selecting the classifier ensemble have been proposed below. Due to the differences in the defined objectives and constraints, we use the non-pairwise diversity measure (12) for Problem 1 and the pairwise one (11) for Problem 2”, which discloses suggesting or selecting a subset of the models based on a distance computed by a diversity measure; and see generally Page 31, §3; the section discloses the dynamic selection of an ensemble; and Page 29, Column 2; “In this paper, the authors tried to create such a model which will select the best classifiers (most competent) while trying to differentiate their wrong answers”; and Page 34, Column 1; “Therefore, the ensemble of classifiers selected by the proposed method consist of only competent classifiers.” Note that the selected or “suggested” subset of the set of models are the subset of models or classifiers ultimately selected for inclusion in the ensemble of classifiers; and Page 32, Tables 1 and 2; the tables disclose the pseudocode that use the diversity measure (that computes the distances) to ultimately suggest or select a subset of models).

Regarding claim 12, the rejection of claim 7 is incorporated and Lysiak further discloses wherein the respective model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information (Page 31, Column 1; “Let a pool of classifiers, i.e. a set of trained classifiers Ψ ¼ fψ1; ψ2; …; ψLg, be given. Let ψl : X-M ð1Þ be a classifier that produces a vector of discriminant functions ½dl1ðxÞ; dl2ðxÞ; …; dlMðxÞ for an object described by a feature vector xAX ”, which discloses the identification of a pool of classifiers of a set of models that are used in the analysis, the pools of classifiers comprising respective model components that are, under a broadest reasonable interpretation of the claim language, model configurations in that they produce a vector of discriminant functions for an object described by a feature vector).

Regarding claim 15, the rejection of claim 13 is incorporated and Lysiak further discloses wherein the program instructions further cause the processor to: compute one or more distances between the pairwise ones of the model components corresponding to at least two of the set of models, resulting in one or more computed distances (Page 31, Equation 11; the equation discloses computing one or more distances between the pairwise ones of the model components (model configurations) corresponding to at least two of the set of models resulting in one or more computed distances, and this the pairwise diversity for all pairs of base classifiers; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses that the experiment of Lysiak is inherently performed by a device coupled to a processor).

Regarding claim 16, the rejection of claims 13 and 15 are incorporated and Lysiak further discloses suggest the subset of the set of models based on the one or more computed distances (Page 31, Column 1; “It should be noted that two different possibilities to optimize the problem of selecting the classifier ensemble have been proposed below. Due to the differences in the defined objectives and constraints, we use the non-pairwise diversity measure (12) for Problem 1 and the pairwise one (11) for Problem 2”, which discloses suggesting or selecting a subset of the models based on a distance computed by a diversity measure; and see generally Page 31, §3; the section discloses the dynamic selection of an ensemble; and Page 29, Column 2; “In this paper, the authors tried to create such a model which will select the best classifiers (most competent) while trying to differentiate their wrong answers”; and Page 34, Column 1; “Therefore, the ensemble of classifiers selected by the proposed method consist of only competent classifiers.” Note that the selected or “suggested” subset of the set of models are the subset of models or classifiers ultimately selected for inclusion in the ensemble of classifiers; and Page 32, Tables 1 and 2; the tables disclose the pseudocode that use the diversity measure (that computes the distances) to ultimately suggest or select a subset of models).

Regarding claim 17, the rejection of claim 13 is incorporated and Lysiak further discloses wherein the respective model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information (Page 31, Column 1; “Let a pool of classifiers, i.e. a set of trained classifiers Ψ ¼ fψ1; ψ2; …; ψLg, be given. Let ψl : X-M ð1Þ be a classifier that produces a vector of discriminant functions ½dl1ðxÞ; dl2ðxÞ; …; dlMðxÞ for an object described by a feature vector xAX ”, which discloses the identification of a pool of classifiers of a set of models that are used in the analysis, the pools of classifiers comprising respective model components that are, under a broadest reasonable interpretation of the claim language, model configurations in that they produce a vector of discriminant functions for an object described by a feature vector).

Regarding claim 18, Lysiak discloses [a] system comprising: (Abstract; “In this paper, a new probabilistic model using measures of classifier competence and diversity is proposed. The multiple classifier system (MCS) based on the dynamic ensemble selection scheme was constructed using both developed measures”, which discloses a multiple classifier system for selecting an ensemble of classifiers)
a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: (Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, by virtue of the experiments being performed in MATLAB, a memory and processor that execute computer executable components.  Examiner notes that it is inherent that the Lysiak reference inherently uses a processor and memory to conduct the experiments performed in the paper in MATLAB)
an identification component that identifies a set of models, wherein the set of models comprises respective first model components;  (Page 31, Column 1; “Let a pool of classifiers, i.e. a set of trained classifiers Ψ ¼ fψ1; ψ2; …; ψLg, be given. Let ψl : X-M ð1Þ be a classifier that produces a vector of discriminant functions ½dl1ðxÞ; dl2ðxÞ; …; dlMðxÞ for an object described by a feature vector xAX ”, which discloses the identification of a pool of classifiers of a set of models that are used in the analysis, the pools of classifiers comprising respective first model components that are, under a broadest reasonable interpretation of the claim language, model configurations in that they produce a vector of discriminant functions for an object described by a feature vector; and Page 32, §4.1; “20 pruned decision tree classifiers with Gini splitting criterion” and “nine classifiers”, which further discloses, under a broadest reasonable interpretation of the claim language, the identification of a set of models (by virtue of them being used in the experiment) that comprise model components in the form of model configurations; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “identification component” which is a generic computing element that is inherently used in the experiment of Lysiak)
an intake component that identifies an incoming machine learning model, wherein the incoming machine learning model comprises respective second model components; and (Page 31, Column 1; “Let a pool of classifiers, i.e. a set of trained classifiers Ψ ¼ fψ1; ψ2; …; ψLg, be given. Let ψl : X-M ð1Þ be a classifier that produces a vector of discriminant functions ½dl1ðxÞ; dl2ðxÞ; …; dlMðxÞ for an object described by a feature vector xAX ”, which discloses the identification of a pool of classifiers of a set of models that are used in the analysis including at least an incoming machine learning model, the incoming machine learning model of the pool of classifiers comprising respective second model components that are, under a broadest reasonable interpretation of the claim language, model configurations in that they produce a vector of discriminant functions for an object described by a feature vector; and Page 32, §4.1; “20 pruned decision tree classifiers with Gini splitting criterion” and “nine classifiers”, which further discloses, under a broadest reasonable interpretation of the claim language, the identification of an “incoming machine learning model” (by virtue of a plurality of ML models being used in the experiment to make comparisons against other ML models in the pool, and therefore an “incoming machine learning model”) that comprise second model components in the form of model configurations; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “intake component” which is a generic computing element that is inherently used in the experiment of Lysiak)
an annotation component that annotates the incoming machine learning model with respective estimated pairwise distances between respective ones of the first model components and corresponding ones of the second model components (Page 31, Equation 11; the equation discloses computing or, under a broadest reasonable interpretation of the claim language, “annotating” the incoming machine learning model with respective estimated pairwise distances (computed through a pairwise diversity calculation) between respective ones of the first model components and corresponding ones of the second model components (both of which are model configurations); and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “annotation component” which is a generic computing element that is inherently used in the experiment of Lysiak).

Regarding claim 22, Lysiak discloses [a] computer-implemented method comprising: (Abstract; “In this paper, a new probabilistic model using measures of classifier competence and diversity is proposed. The multiple classifier system (MCS) based on the dynamic ensemble selection scheme was constructed using both developed measures”, which discloses a method for selecting an ensemble of classifiers; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, by virtue of the experiments being performed in MATLAB, that the experiment of Lysiak s inherently performed using a computer)
identifying, by a device operatively coupled to a processor, a set of models, wherein the set of models comprises respective first model components; ((Page 31, Column 1; “Let a pool of classifiers, i.e. a set of trained classifiers Ψ ¼ fψ1; ψ2; …; ψLg, be given. Let ψl : X-M ð1Þ be a classifier that produces a vector of discriminant functions ½dl1ðxÞ; dl2ðxÞ; …; dlMðxÞ for an object described by a feature vector xAX ”, which discloses the identification of a pool of classifiers of a set of models that are used in the analysis, the pools of classifiers comprising respective first model components that are, under a broadest reasonable interpretation of the claim language, model configurations in that they produce a vector of discriminant functions for an object described by a feature vector; and Page 32, §4.1; “20 pruned decision tree classifiers with Gini splitting criterion” and “nine classifiers”, which further discloses, under a broadest reasonable interpretation of the claim language, the identification of a set of models (by virtue of them being used in the experiment) that comprise model components in the form of model configurations; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses that the experiment of Lysiak is inherently performed by a device coupled to a processor)
identifying, by the device, an incoming machine learning model, wherein the incoming machine learning model comprises respective second model components; and (Page 31, Column 1; “Let a pool of classifiers, i.e. a set of trained classifiers Ψ ¼ fψ1; ψ2; …; ψLg, be given. Let ψl : X-M ð1Þ be a classifier that produces a vector of discriminant functions ½dl1ðxÞ; dl2ðxÞ; …; dlMðxÞ for an object described by a feature vector xAX ”, which discloses the identification of a pool of classifiers of a set of models that are used in the analysis including at least an incoming machine learning model, the incoming machine learning model of the pool of classifiers comprising respective second model components that are, under a broadest reasonable interpretation of the claim language, model configurations in that they produce a vector of discriminant functions for an object described by a feature vector; and Page 32, §4.1; “20 pruned decision tree classifiers with Gini splitting criterion” and “nine classifiers”, which further discloses, under a broadest reasonable interpretation of the claim language, the identification of an “incoming machine learning model” (by virtue of a plurality of ML models being used in the experiment to make comparisons against other ML models in the pool, and therefore an “incoming machine learning model”) that comprise second model components in the form of model configurations; and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses that the experiment of Lysiak is inherently performed by a device coupled to a processor)
annotating, by the device, the incoming machine learning model with respective estimated pairwise distances between respective ones of the first model components and corresponding ones of the second model components (Page 31, Equation 11; the equation discloses computing or, under a broadest reasonable interpretation of the claim language, “annotating” the incoming machine learning model with respective estimated pairwise distances (computed through a pairwise diversity calculation) between respective ones of the first model components and corresponding ones of the second model components (both of which are model configurations); and Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses that the experiment of Lysiak is inherently performed by a device coupled to a processor).

Regarding claim 20, the rejection of claim 18 is incorporated and Lysiak further discloses a recording component that stores the incoming machine learning model in a data structure that includes the set of models (Page 32, §4.1; the section discloses the experimental setup where it is inherent that the incoming machine learning model (and the plurality of other models used in the experiment for that matter) are stored in a “data structure” that includes the set of models so that the experiment could be performed in MATLAB. Further, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, a “recording component” is a generic computing element that is inherently used in the experiment of Lysiak).

Regarding claim 21, the rejection of claim 18 is incorporated and Lysiak further discloses wherein the respective first model components and the respective second model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information (Page 31, Column 1; “Let a pool of classifiers, i.e. a set of trained classifiers Ψ ¼ fψ1; ψ2; …; ψLg, be given. Let ψl : X-M ð1Þ be a classifier that produces a vector of discriminant functions ½dl1ðxÞ; dl2ðxÞ; …; dlMðxÞ for an object described by a feature vector xAX ”, which discloses the identification of a pool of classifiers of a set of models that are used in the analysis, the pools of classifiers comprising respective model components that are, under a broadest reasonable interpretation of the claim language, model configurations in that they produce a vector of discriminant functions for an object described by a feature vector).

Regarding claim 24, the rejection of claim 22 is incorporated and Lysiak further discloses storing, by the device, the incoming machine learning model in a data structure that includes the set of models (Page 32, §4.1; the section discloses the experimental setup where it is inherent that the incoming machine learning model (and the plurality of other models used in the experiment for that matter) are stored in a “data structure” that includes the set of models so that the experiment could be performed in MATLAB. Further, in connection with the discussion of the inherent disclosure of the memory and processor, a “device” is a generic computing element that is inherently used in the experiment of Lysiak).

Regarding claim 25, the rejection of claim 22 is incorporated and Lysiak further discloses wherein the respective first model components and the respective second model components comprise at least one of model configurations, model program code, model training data, model feedback, deployment data, or parent model information (Page 31, Column 1; “Let a pool of classifiers, i.e. a set of trained classifiers Ψ ¼ fψ1; ψ2; …; ψLg, be given. Let ψl : X-M ð1Þ be a classifier that produces a vector of discriminant functions ½dl1ðxÞ; dl2ðxÞ; …; dlMðxÞ for an object described by a feature vector xAX ”, which discloses the identification of a pool of classifiers of a set of models that are used in the analysis, the pools of classifiers comprising respective model components that are, under a broadest reasonable interpretation of the claim language, model configurations in that they produce a vector of discriminant functions for an object described by a feature vector).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 11 are rejected under 35 U.S.C. § 103 as being obvious over Lysiak in view of Giacinto et al. (Giacinto et al., “Design of Effective Multiple Classifier Systems by Clustering of Classifiers”, Sep., 7, 2000, Proceedings 15th International Conference on Pattern Recognition. ICPR-2000, pp. 160-163, hereinafter “Giacinto”).

	Regarding claim 4, the rejection of claims 1 and 2 are incorporated and Lysiak further discloses the suggestion component and the distance component (Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, a “suggestion component” and a “distance component” which are generic computing elements that are inherently used in the experiment of Lysiak).
Lysiak fails to explicitly disclose suggests the subset of the set of models based on a comparison of the one or more distances computed by the distance component to a tolerance parameter.
Giacinto discloses suggests the subset of the set of models based on a comparison of the one or more distances computed by the distance component to a tolerance parameter (Page 162, Column 1; “In order to perform such a clustering of classifiers, it is easy to see that a “distance” measure between two clusters of classifiers is also necessary. We defined the distance between any two clusters C, and C, as the maximum “distance” between two classifiers belonging to such clusters . . . In particular, for each cluster, the classifier that exhibits the maximum average distance from all other clusters is chosen”, which discloses, under a broadest reasonable interpretation of the claim language read in view of the definition of a “tolerance parameter” in the specification, suggesting or choosing a subset of the set of models (subset C* cluster) based on a comparison to a tolerance parameter, which is the maximum average distance of one classifier from all other clusters).
Lysiak and Giacinto are analogous art because both are concerned with model selection in ensembles of machine learning models.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning and model selection to combine the tolerance parameter of Giacinto with the system of Lysiak to yield the predictable result of wherein the suggestion component suggests the subset of the set of models based on a comparison of the one or more distances computed by the distance component to a tolerance parameter. The motivation for doing so would be to select a subset of classifiers formed by the most error-independent classifiers (Giacinto; Abstract).

Regarding claim 11, the rejection of claims 9 and 7 are incorporated but Lysiak fails to explicitly disclose wherein the suggesting comprises suggesting the subset of the set of models based on a comparison of the one or more computed distances to a tolerance parameter.
Giacinto discloses wherein the suggesting comprises suggesting the subset of the set of models based on a comparison of the one or more computed distances to a tolerance parameter (Page 162, Column 1; “In order to perform such a clustering of classifiers, it is easy to see that a “distance” measure between two clusters of classifiers is also necessary. We defined the distance between any two clusters C, and C, as the maximum “distance” between two classifiers belonging to such clusters . . . In particular, for each cluster, the classifier that exhibits the maximum average distance from all other clusters is chosen”, which discloses, under a broadest reasonable interpretation of the claim language read in view of the definition of a “tolerance parameter” in the specification, suggesting or choosing a subset of the set of models (subset C* cluster) based on a comparison to a tolerance parameter, which is the maximum average distance of one classifier from all other clusters).
The motivation to combine Lysiak and Giacinto is the same as discussed above with respect to claim 4.

Claims 5, 8, 14, 19, and 23 are rejected under 35 U.S.C. § 103 as being obvious over Lysiak in view of Lee et al. (US 20100241596 A1, hereinafter “Lee”).

Regarding claim 5, the rejection of claim 1 is incorporated and Lysiak further discloses the learning component (Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, a “learning component” which is a generic computing element that is inherently used in the experiment of Lysiak).
Lysiak fails to explicitly disclose updates the one or more model relations based on user feedback.
Lee discloses updates the one or more model relations based on user feedback ([0044]; “The real-time visual feedback ensemble classifier generator 400 also includes an ensemble classifier view selection module 490. This module 490 allows a user to select a desired partition on the ensemble classifier confusion matrix. Once the partition is selected, the user can adjust the weights of the component classifiers based on the portion of the training data set in that selected partition”, which discloses, under a broadest reasonable interpretation of the claim language, updating model relations in a classifier ensemble based on user feedback; and [0051]; “If the user does want to adjust the weights of the component classifiers in any of the partitions and if the user does not want to partition (such as if no good partition points can be found) as described in box 550, then the user selects which section of the ensemble classifier confusion matrix to adjust (box 580). Once a section or partition is selected, then the user can adjust the weights of the component classifiers in the selected matrix section independent of the other matrix sections”).
Lysiak and Lee are analogous art because both are concerned with the analysis of machine learning model ensembles.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning and ensemble classifiers to combine the user feedback of Lee with the system and learning component of Lysiak to yield the predictable result of a learning component that updates the one or more model relations based on user feedback. The motivation for doing so would be to adjust the weights of component classifiers in a classifier ensemble until the user is satisfied with the overall accuracy of the ensemble classifier and the relations contained therein (Lee; [0051]).

Regarding claim 8, the rejection of claim 7 is incorporated and Lysiak further discloses the device (Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor, the use of a device that is inherently used in the experiment of Lysiak).
Lysiak fails to explicitly disclose updating, by the device, the one or more model relations based on user feedback.
Lee discloses updating, by the device, the one or more model relations based on user feedback ([0044]; “The real-time visual feedback ensemble classifier generator 400 also includes an ensemble classifier view selection module 490. This module 490 allows a user to select a desired partition on the ensemble classifier confusion matrix. Once the partition is selected, the user can adjust the weights of the component classifiers based on the portion of the training data set in that selected partition”, which discloses, under a broadest reasonable interpretation of the claim language, updating model relations in a classifier ensemble based on user feedback; and [0051]; “If the user does want to adjust the weights of the component classifiers in any of the partitions and if the user does not want to partition (such as if no good partition points can be found) as described in box 550, then the user selects which section of the ensemble classifier confusion matrix to adjust (box 580). Once a section or partition is selected, then the user can adjust the weights of the component classifiers in the selected matrix section independent of the other matrix sections”).
The motivation to combine Lysiak and Lee is the same as discussed above with respect to claim 5.

Regarding claim 14, the rejection of claim 13 is incorporated but Lysiak fails to explicitly disclose update the one or more model relations based on user feedback.
Lee discloses update the one or more model relations based on user feedback ([0044]; “The real-time visual feedback ensemble classifier generator 400 also includes an ensemble classifier view selection module 490. This module 490 allows a user to select a desired partition on the ensemble classifier confusion matrix. Once the partition is selected, the user can adjust the weights of the component classifiers based on the portion of the training data set in that selected partition”, which discloses, under a broadest reasonable interpretation of the claim language, updating model relations in a classifier ensemble based on user feedback; and [0051]; “If the user does want to adjust the weights of the component classifiers in any of the partitions and if the user does not want to partition (such as if no good partition points can be found) as described in box 550, then the user selects which section of the ensemble classifier confusion matrix to adjust (box 580). Once a section or partition is selected, then the user can adjust the weights of the component classifiers in the selected matrix section independent of the other matrix sections”).
The motivation to combine Lysiak and Lee is the same as discussed above with respect to claim 5.

Regarding claim 19, the rejection of claim 18 is incorporated and Lysiak further discloses the adaptation component (Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor as well as the 112f interpretation above, an “adaptation component” which is a generic computing element that is inherently used in the experiment of Lysiak)
the pairwise distances (Page 31, Equation 11; the equation discloses computing one or more distances between the pairwise ones of the model components (model configurations))
Lysiak fails to explicitly disclose adjusts the respective pairwise distances based on user feedback.
Lee discloses adjusts the respective pairwise distances based on user feedback ([0044]; “The real-time visual feedback ensemble classifier generator 400 also includes an ensemble classifier view selection module 490. This module 490 allows a user to select a desired partition on the ensemble classifier confusion matrix. Once the partition is selected, the user can adjust the weights of the component classifiers based on the portion of the training data set in that selected partition”, which discloses, under a broadest reasonable interpretation of the claim language, updating model relations in a classifier ensemble based on user feedback; and [0051]; “If the user does want to adjust the weights of the component classifiers in any of the partitions and if the user does not want to partition (such as if no good partition points can be found) as described in box 550, then the user selects which section of the ensemble classifier confusion matrix to adjust (box 580). Once a section or partition is selected, then the user can adjust the weights of the component classifiers in the selected matrix section independent of the other matrix sections”).
Lysiak and Lee are analogous art because both are concerned with the analysis of machine learning model ensembles.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning and ensemble classifiers to combine the user feedback of Lee with the system and adaptation component, and pairwise distances of Lysiak to yield the predictable result of an adaptation component that adjusts the respective pairwise distances based on user feedback. The motivation for doing so would be to adjust the weights of component classifiers in a classifier ensemble until the user is satisfied with the overall accuracy of the ensemble classifier and the relations contained therein (Lee; [0051]).

Regarding claim 23, the rejection of claim 22 is incorporated and Lysiak further discloses the device (Page 32, §4.1; “The experiments were conducted in MATLAB using PRTools”, which discloses, in connection with the discussion of the inherent disclosure of the memory and processor, the use of a device that is inherently used in the experiment of Lysiak).
the pairwise distances (Page 31, Equation 11; the equation discloses computing one or more distances between the pairwise ones of the model components (model configurations))
Lysiak fails to explicitly disclose adjusting, by the device, the respective pairwise distances based on user feedback.
Lee discloses adjusting, by the device, the respective pairwise distances based on user feedback ([0044]; “The real-time visual feedback ensemble classifier generator 400 also includes an ensemble classifier view selection module 490. This module 490 allows a user to select a desired partition on the ensemble classifier confusion matrix. Once the partition is selected, the user can adjust the weights of the component classifiers based on the portion of the training data set in that selected partition”, which discloses, under a broadest reasonable interpretation of the claim language, updating model relations in a classifier ensemble based on user feedback; and [0051]; “If the user does want to adjust the weights of the component classifiers in any of the partitions and if the user does not want to partition (such as if no good partition points can be found) as described in box 550, then the user selects which section of the ensemble classifier confusion matrix to adjust (box 580). Once a section or partition is selected, then the user can adjust the weights of the component classifiers in the selected matrix section independent of the other matrix sections”).
The motivation to combine Lysiak and Lee is the same as discussed above with respect to claim 19.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT JOHNSTON HOOVER whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the Specification appears to provide sufficient structural support for the “”identification component”, “determination component”, “suggestion component”, “distance component”, “learning component”, “identification component”, “intake component”, “annotation component”, “adaptation component”, and “recording component” in at least Figure 12, Figure 13, and paragraph [0085] of the originally filed specification, and all of the components appear to be generic processing elements.